Exhibit 10.1

MUTUAL LEASE TERMINATION AGREEMENT

THIS MUTUAL LEASE TERMINATION AGREEMENT is made this 20th day of January 2009,
by and between WELCOME HOLDINGS, L.L.C., a Florida limited liability company
(hereinafter “Landlord”) and SIGNATURE SPECIAL EVENT SERVICES, INC., a Maryland
corporation (hereinafter “Tenant”).

WHEREAS, by a lease agreement dated February 22, 2007 (the “Lease”), Landlord
leased to Tenant and Tenant leased from Landlord, certain premises commonly
known as 750 Central Florida Parkway, Orlando, Florida comprised of two
buildings, one office trailer and lot space (“Premises”) for a term commencing
April 1, 2007 and expiring on March 31, 2012; and

WHEREAS, Landlord and Tenant mutually desire to terminate the Lease and all
rights and obligations of the respective parties under the Lease.

NOW, THEREFORE, in consideration of the mutual promises and provisions herein
contained, and in consideration of and conditioned upon, Tenant paying Landlord,
within five (5) days of Tenant receiving a signed Mutual Lease Termination
Agreement from Landlord, the sum of $150,000.00, representing a $180,000.00
lease termination fee less the security deposit in the sum of $30,000.00 (said
security deposit having been previously deposited with Landlord) which Landlord
shall retain, Landlord and Tenant agree as follows:

1. Landlord and Tenant do hereby terminate fully and surrender the Lease
effective as of January 31, 2009.

2. Except as provided in Sections 3, 4, 5, 6 and 7 hereof, and conditioned upon
said payment of $150,000.00 by Tenant to Landlord as described above, Landlord
and Tenant shall be fully and unconditionally released and discharged from their
respective obligations arising from or connected with the provisions of the
Lease. Except as provided in Sections 3, 4, 5, 6 and 7 hereof, this Mutual Lease
Termination Agreement shall fully and finally settle all demands, charges,
claims, accounts, and/or causes of action of any nature, including, without
limitation, both known and unknown claims and causes of action that arose out of
or in connection with the Lease, and this Mutual Lease Termination Agreement
constitutes a full and complete mutual release with respect to the Lease and the
respective rights and obligations of the parties arising thereunder.

3. On or before the execution by Tenant of this Mutual Lease Termination
Agreement, Tenant shall pay to the applicable taxing authority the 2008 real
estate tax bill for the Premises, which, after applying the 2% discount for
payment made in January 2009, is in the amount of $26,545.60.

 

1



--------------------------------------------------------------------------------

4. Landlord represents and warrants to Tenant that:

a. Landlord is the owner of the Premises in fee simple absolute, subject only to
encumbrance holders of record;

b. Landlord has the legal right and capacity to enter into this Mutual Lease
Termination Agreement and to carry out its provisions, including the legal right
and capacity to terminate the duties and obligations of Tenant under the terms
of the Lease, and to hold Tenant harmless from the consequences thereof.

5. Except as otherwise provided herein, Landlord hereby indemnifies Tenant
against, shall hold Tenant harmless from and against, and shall reimburse Tenant
on demand by Tenant for, any liability, damage, loss, cost and/or expense
(including attorneys’ fees and costs of investigation incurred in defending
against and/or settling such liability, damage, loss, cost or expense or claim
therefore and any amounts paid in settlement thereof) imposed on or reasonably
incurred by Tenant arising from or relating to: (a) any third party claiming
through Landlord challenging the enforceability or validity of this Mutual Lease
Termination Agreement or the termination of the Lease as contemplated hereby;
(b) any third party claiming through Landlord any right to any payment to be
made by Tenant to Landlord hereunder; and/or (c) any misrepresentation, breach
of warranty or failure to perform or violation by Landlord of any provision of
this Mutual Lease Termination Agreement.

6. Landlord and Tenant respectively represent and warrant that there has been no
transfer or assignment, either voluntary or by operation of law, of that party’s
right, title or interest in the Lease or the claims being released herein. Each
signatory to this Mutual Lease Termination Agreement represents and warrants to
the other that such signatory has the authority to enter into this Mutual Lease
Termination Agreement on behalf of that respective party.

7. If either party brings an action to enforce the terms of this Mutual Lease
Termination Agreement, the prevailing party shall be entitled to receive
reasonable attorney’s fees and court costs from the other party, in addition to
any other remedies it may have in law or in equity.

Executed in duplicate originals as of the day and date above first written.

 

TENANT:    LANDLORD: Signature Special Event Services, Inc.    Welcome Holdings,
L.L.C. By:  

/s/ SHERRI VOELKEL

   By:  

/s/ PETER MADISON

Name:   Sherri Voelkel    Name:   Peter Madison

 

2